      Casebelow
The order  19-00657-SMT
                 is herebyDoc 14 Filed 10/21/19
                           signed.                                                                                                           Entered 10/21/19 15:18:17   Desc Main
                                                                                                                              Document    Page 1 of 1
Signed: October 21 2019




                                                                                                                                         _____________________________
                                                                                                                                         S. Martin Teel, Jr.
                                                                                                                                         United States Bankruptcy Judge


                                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                                                  FOR THE DISTRICT OF COLUMBIA

        In re                                                                                                                        )
                                                                                                                                     )
        LAWRENCE HENDERSON,                                                                                                          )       Case No. 19-00657
                                                                                                                                     )       (Chapter 13)
                                                                                                         Debtor.                     )

                                                                                                                                     ORDER

                                     Upon consideration of the debtor’s motion to extend the

       deadline to file required documents (Dkt. No. 12), it is

                                     ORDERED that the debtor is granted until October 30, 2019,

       to file his Schedules A/B-J (Official Form 106), Copies of All

       Payment Advices or Other Evidence of Payment/Statement That No

       Evidence of Payment Exists, Statement of Your Financial Affairs,

       Chapter 13 Statement of Your Current Monthly Income, and Chapter

       13 Plan of Reorganization.

                                                                                                                                                  [Signed and dated above.]

       Copies to: Debtor (by hand-mailing); Recipients of e-
       notifications.




       R:\Common\TeelSM\KLP\Extend Time - Filings\Order re Extending Deadline to File Schedules (13)_Lawrence Henderson.wpd
